El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En este caso se ba solicitado la desestimación de la ape-lación interpuesta por el demandado Antonio Rodríguez -contra sentencia de la Corte de Distrito de Humaeao en noviembre 2, 1927.
El apelante Antonio Rodríguez presentó su escrito de apelación el 7 de diciembre de 1927 y el 14 de los mismos mes y año solicitó se ordenara al taquígrafo que preparara la transcripción de la evidencia, decretándolo así la corte y notificándose la orden al taquígrafo el mismo día 14 de diciembre de 1927. En 5 de enero de 1928 el demandado Antonio Rodríguez solicitó y obtuvo de la corte una pri-mera prórroga de treinta días para presentar la transcrip-ción de la evidencia, sin que aparezca que se baya solicitado ninguna otra prórroga.
La prórroga obtenida en 5 de enero de 1928 fue solici-tada y concedida después de baber vencido el término de veinte días que según la sección 2 de la Ley No. 27 de 1917 tiene el taquígrafo para preparar la transcripción; por lo que tal prórroga no produce efecto alguno.

La apelación en este caso debe ser desestimada.